Citation Nr: 0122155	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  00-02 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and V. P. 



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from January 1946 to December 
1947.  He died in November 1997.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Board notes that, in her December 1999 substantive 
appeal, the appellant requested a hearing before a member of 
the Board via videoconferencing.  However, during the April 
2001 personal hearing at the RO, the appellant withdrew that 
request.  See 38 C.F.R. § 20.704(e) (2000).   


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the appellant's appeal.  

2.  The veteran died in November 1997.  The death certificate 
lists the cause of death as rectal cancer.  

3.  At that time of his death, the veteran had no service-
connected disabilities.  

4.  The veteran participated in Operation CROSSROADS in 1946.  

5.  Medical evidence that considers the radiation dose 
assessment, the kind of cancer incurred, and other pertinent 
personal data finds it unlikely that the veteran's rectal 
cancer is attributable to exposure to ionizing radiation in 
service.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 U.S.C.A. §§ 1110, 1112 (West 1991 & Supp. 2000); 
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. §§ 3.1, 3.5, 3.307, 
3.309, 3.311, 3.312 (2000); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)).    

Review of the claims folder reveals that, though taken prior 
to the VCAA's enactment, the RO's actions comply with the new 
statutory provisions.  That is, the in January 1999 rating 
decision, November 1999 statement of the case, and later 
supplemental statements of the case, the RO provided the 
appellant and her representative with the applicable VA laws 
and regulations, as well as notice as to the evidence needed 
to substantiate her claim.  In addition, the RO has secured 
all private medical records authorized by the appellant.  
There is no indication that there are relevant VA treatment 
records.  Finally, as the appellant has had the opportunity 
to submit evidence and argument in support of her claim, 
there is no indication that the Board's present review of the 
claim will result in any prejudice.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); VAOPGCPREC 16-92.

In addition, the Board notes that VA recently promulgated 
regulations to implement the statutory changes effected by 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  Review of the regulations relevant to this 
particular case reveals no material change from the 
associated statutory provisions that would warrant additional 
comment or argument from the appellant or her representative.  
Therefore, the Board finds that the appellant will not be 
prejudiced by the Board's consideration of the new 
regulations in the first instance.  Bernard, 4 Vet. App. at 
392-94.  

Factual Background

The veteran's service records showed that he enlisted into 
service in January 1946, shortly before he turned 19 years 
old.  Personnel records confirmed that he served onboard the 
USS Independence during participation in Operation 
CROSSROADS.  Service medical records reflected treatment for 
tonsillitis and appendicitis.  The November 1947 report of 
physical examination at separation from service was 
essentially negative for abnormalities.  

VA medical records dated in June 1991 referred to the 
veteran's history of treatment for basal cell carcinoma on 
the left flank in January 1989.  Records from M. Melvin, 
M.D., reflected the diagnosis and excision of basal cell 
carcinoma from the veteran's left cheek in January 1992.   

Records from D. Bouma, M.D., showed that the veteran 
complained of perineal discomfort in September 1997.  He 
returned in early November 1997 for evaluation of abdominal 
pain and bloating for six weeks.  An ultrasound revealed 
abdominal ascites.  Evaluation of peritoneal fluid was 
negative for malignant cells.  Computed tomography (CT) 
scanning of the abdomen revealed findings suggesting an 
underlying malignancy, though it was noted that an intra-
peritoneal mesothelioma should be considered given the 
presence of pleural calcifications.  Initially, the reviewing 
physician indicated that colon carcinoma was less likely than 
other options.  However, after additional review and 
consultation, he felt that the possibility of rectal 
carcinoma should be considered primary.  

The veteran was referred to M. Sheffield, M.D., in November 
1997 for consultation.  He related the onset of nonspecific 
symptoms in September.  Symptoms included generally not 
feeling well, decreased appetite, some rectal bleeding with 
increased mucus production, and slight change in bowel 
habits.  He had some history of asbestos exposure.  In 
addition, there was a family history of prostate cancer.  On 
examination, the abdomen was exquisitely tender to touch with 
some fullness.  The impression was probable metastatic 
cancer.  Although a colonoscopy revealed non-obstructing 
rectal carcinoma, the biopsy diagnosis was villous adenoma.  

Dr. Sheffield referred the veteran to K. Fielder, M.D., for 
possible intra-abdominal tumor felt to represent rectal 
carcinoma.  Dr. Fielder reviewed findings from prior 
evaluations and tests.  The veteran related being exposed to 
asbestos in service for about one month, as well as a history 
of in-service exposure to very high levels of radiation from 
atomic bomb testing.  He had a past medical history of skin 
cancers on the face and back and a family history of prostate 
cancer in brother and father and breast cancer in sister.  
Examination revealed obvious abdominal distention with 
ascites and diffuse tenderness.  The impression was intra-
abdominal tumor involving the omentum and peritoneal cavity 
of uncertain etiology.  Dr. Fielder noted that an intra-
abdominal mesothelioma was possible given a history of 
asbestos exposure and previous non-diagnostic paracentesis.  

Although chest X-rays showed left pleural effusion with 
evidence of basilar atelectasis, a subsequent paracentesis 
was positive for adenocarcinoma.  After additional tests and 
consultation with Dr. Sheffield, Dr. Fielder stated that the 
veteran had intra-abdominal adenocarcinoma with metastases 
and that the primary tumor site was very likely the rectum 
despite the negative biopsies.  However, she wanted to rule 
out mesothelioma given the history of asbestos exposure.  
Thereafter, she received the report from additional testing 
of the peritoneal fluid, which noted that the results were 
consistent with metastatic tumor from a gastrointestinal 
primary lesion.  Dr. Fielder's ultimate impression was 
metastatic rectal carcinoma.  

The veteran died in November 1997 at his home.  The death 
certificate listed the cause of death as rectal cancer.  It 
noted that the interval between the onset of the disorder and 
the veteran's death was three months.  No autopsy was 
performed.  

The appellant submitted a claim for service connection for 
the cause of the veteran's death in December 1997.  In an 
associated statement, she alleged that his death was related 
to radiation exposure from participation in nuclear testing 
in service.  The appellant related information she stated the 
veteran told her before he died.  He was stationed at the 
Bikini Atoll for Operation CROSSROADS.  He was transferred to 
the Rockwell from the Independence for the detonations.  The 
Rockwell was about ten miles away.  After the explosion, the 
veteran and other men were sent aboard the Independence for 
clean-up and testing and were on board for about 10 full 
days.  The damage from the initial detonation filled the ship 
with asbestos and fiberglass, which they breathed constantly.  
The veteran and other men ate canned goods from the 
Independence.  There were no doctors or scientists who 
checked them for radiation or told them areas to avoid.  The 
second detonation took place about 24 days after the first 
test.  The veteran was again sent aboard the Independence and 
spent several days assessing damage.  After the second blast, 
officials came on board to check for radiation.  The men were 
not checked for radiation until they were transferred to the 
Ajax.  The appellant noted that the veteran had bought a book 
about Operation CROSSROADS.      

The appellant also submitted a statement from V. P., a friend 
of the veteran's from service who served with him during the 
same nuclear testing.  This statement essentially reiterated 
the information provided in the appellant's statement.  V. P. 
added that some of the men swam in the ocean after the 
blasts.  He stated that they worked for about one week on the 
Independence after the second detonation before being 
transferred to the USS Ajax. 

In a March 1998 statement, the appellant denied that the 
veteran had any carcinogen exposure other that radiation 
exposure during service.  He smoked briefly in his 20s and 
quit at age 26.  She acknowledged that he had some skin 
cancer.  In addition, there was a history of prostate cancer 
in his father and brother, breast and colon cancer in one 
sister, and skin cancer in another sister.  The information 
concerning the veteran's in-service radiation exposure was 
essentially identical to the information provided by the 
appellant in December 1997.  

Pursuant to the its request, in October 1998, the RO received 
from the Defense Threat Reduction Agency (DTRA) a radiation 
dose assessment for the veteran's participation in Operation 
CROSSROADS in 1946.  Because no dosimetry records were 
located for the veteran, dose reconstruction was undertaken.  
In associated documents, it was noted that about 15 percent 
of involved personnel had been issued film-badge dosimeters 
and that actual film-badge readings were available and used 
to reconstruct exposures for unbadged crewmembers.  

The report stated that, according to official records, the 
veteran was transferred to the USS INDEPENDENCE on April 24.  
He was a fireman, which included duties of maintaining 
boilers and other machinery.  During Operation CROSSROADS, 
INDEPENDENCE was used as a target ship.  Its crew was 
evacuated to the USS ROCKWALL before each detonation.  
INDEPENDENCE was approximately 660 yards from the surface 
zero of the first shot, an airdrop.  Although there were 
numerous fires and explosions following the detonations, the 
danger from further explosions and radiation prevented 
salvage vessels from approaching until the following day.  On 
July 2, INDEPENDENCE was towed away and the remaining fires 
extinguished.  On July 3, an initial survey team went aboard 
with radiation monitors and determined it was safe to return.  
Beginning July 4, some of the crew boarded INDEPENDENCE each 
day and returned to ROCKWALL each night.  Deck logs dated 
July 8 indicated that certain personnel remained on board.  
On July 12, the entire crew returned and essentially remained 
until the second detonation.  

The second detonation, underwater, caused extensive 
contamination and deposit of significant radioactive 
materials.  INDEPENDENCE was determined to be too 
contaminated to reboard.  The crew remained on ROCKWALL.  
They transferred on August 12 to USS AJAX.  Deck logs from 
AJAX listed the veteran as transferred to the USS ARTEMIS on 
August 18, which left for Pearl Harbor on that date.  Deck 
logs from ARTEMIS showed that he debarked on August 24.  

The report stated that deck logs from the vessels in question 
did not support contentions that the veteran returned to 
INDEPENDENCE about the day after the first detonation or any 
time before July 4 or that he returned to INDEPENDENCE 
following the second detonation.  The ship was not reboarded 
until August 18, when the veteran was already leaving for 
Pearl Harbor on ARTEMIS. 

Reconstruction of external dose assessment considered initial 
radiation, as well as residual radiation from the 
contaminated target ship, residual radiation from the support 
ships, and residual contamination from shore liberty.  The 
neutron radiation dose was assessed as 0.0000.  The gamma 
radiation dose was assessed as 0.4 rem, with an upper bound 
of 0.6 rem.  With respect to the internal dose assessment, it 
was noted that the pertinent pathways for intake were 
inhaling resuspended fallout, ingesting contaminated food, 
and ingestion of contaminated seawater.  Based on explained 
assumptions as to the contamination levels of the air, food, 
and water, the 50-year committed dose equivalent to the 
veteran's rectum was 0.02 rem.     
 
In December 1998, after receiving a request for an opinion 
from the RO, the Director of Compensation and Pension Service 
requested input from the Under Secretary for Health.  The 
request included information as to the veteran's nuclear 
testing participation, dose assessment, disability diagnosed, 
and other pertinent personal and family history and data.  
The December 1998 opinion from the office of the Chief Public 
Health and Environmental Hazards Officer, reviewed the dose 
assessment and the veteran's medical information and cause of 
death.  She noted that a statistically significant increased 
risk for rectal cancer had been found only after extremely 
high radiation therapy doses.  Therefore, she opined that it 
was unlikely that the veteran's rectal cancer could be 
attributed to exposure to ionizing radiation in service.  
Thereafter, in January 1999, the Director of Compensation and 
Pension Service advised the RO of the unfavorable opinion.  

In a January 1999 rating decision, the RO denied service 
connection for the cause of the veteran's death.  The 
appellant timely appealed that decision.  

The appellant submitted a notice of disagreement in September 
1999.  She specifically disagreed with statements in the 
official records concerning when and how long men were aboard 
the Independence following each of the nuclear tests blasts, 
to the extent such statements conflicted with information 
related to her by the veteran and by V. P.  She attached 
additional lay statements secured from electronic sources 
concerning exposures of naval personnel to radiation during 
the testing.  

In a December 1999 statement, Dr. Fielder related that the 
veteran's intra-abdominal malignancy involved many of his 
abdominal organs and paracentesis revealed adenocarcinoma.  
Physical examination revealed a large rectal tumor.  CT 
scanning showed pleural calcifications consistent with the 
veteran's exposure to asbestos, which suggested the 
adenocarcinoma was actually an intra-peritoneal mesothelioma.  

In May 2000, the RO requested from the Director of 
Compensation and Pension Service another opinion as to the 
cause of the veteran's death in light of the recent statement 
from Dr. Fielder.  The December 2000 opinion from office of 
the Chief Public Health and Environmental Hazards Officer 
cited the cause of veteran's death and the previous opinion 
as to its relationship to radiation exposure in service.  The 
case was now being evaluated for possible abdominal 
mesothelioma from asbestos exposure during service that 
contributed to the veteran's death.  There was an informal 
consultation with the Chief of Medical Oncology at the 
Buffalo VA medical center, who determined, based on a review 
of medical texts, that the clinical findings supported a 
diagnosis of adenocarcinoma of the large intestine with 
metastases to the peritoneum, rather than a mesothelioma.  
Therefore, it was unlikely that the veteran's death could be 
attributed to an abdominal mesothelioma.  In January 2001, 
the Director of Compensation and Pension Service related that 
opinion to the RO.  

The appellant and V. P. testified at a personal hearing in 
April 2001.  The testimony essentially reiterated information 
provided in the December 1997 and March 1998 statements, as 
well as the medical evidence.  The appellant specifically 
disagreed with the records as to the amount of time men spent 
onboard the Independence after the test detonations and the 
radiation dose estimate provided.   


Analysis

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.5(a) (2000).  Generally, a 
death is service connected if it "resulted from a disability 
incurred or aggravated [ ] in the line of duty in the active 
military, naval, or air service."  38 U.S.C.A. § 101(16); 
38 C.F.R. § 3.1(k).  

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303(a).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure).   

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifest to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing chronic diseases, including malignant 
tumors).  

Service incurrence is presumed for a specified disease that 
becomes manifest in a radiation-exposed veteran, 
notwithstanding a lack of evidence of such disease in 
service.  38 U.S.C.A. § 1112(c)(1).  See 38 U.S.C.A. 
§ 1112(c)(2) and 38 C.F.R. §§ 3.309(d)(2) (listing diseases 
specific to radiation-exposed veterans for purposes of the 
presumption, including stomach cancer and cancer of the small 
intestine).  A "radiation-exposed veteran" is a veteran who 
participated in radiation-risk activity.  38 U.S.C.A. 
§ 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  "Radiation-
risk activity" includes onsite participation in a test 
involving the atmospheric detonation of a nuclear device.  
38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  
"Onsite participation" includes, during the official 
operational period of an atmospheric nuclear test, presence 
at the test site, or performance of official military duties 
in connection with ships, aircraft or other equipment used in 
direct support of the nuclear test.  38 C.F.R. 
§ 3.309(d)(3)(iv).  VA regulation specifies operational 
periods that include Operation CROSSROADS for the period from 
July 1, 1946 through August 31, 1946.  38 C.F.R. § 
3.309(d)(3)(v)(B).    

When a claimant contends that a radiogenic disease, which 
first became manifest after service though not to a 
compensable degree within any other applicable presumptive 
period, is the result of exposure to ionizing radiation in 
service, an assessment is made as to the size and nature of 
the radiation dose.  38 C.F.R. 
§ 3.311(a).  A "radiogenic disease" is a disease that may 
be induced by ionizing radiation, including stomach cancer, 
colon cancer, and cancer of the rectum.  38 C.F.R. § 
3.311(b)(2).  Except as otherwise provided, the radiogenic 
disease must become manifest five years or more after 
exposure.  38 C.F.R. § 3.311(b)(5).   

When it is determined that a veteran was exposed to ionizing 
radiation, such as resulting from participation in 
atmospheric testing of nuclear weapons, and that the veteran 
subsequently developed a radiogenic disease within the 
specified time period, the claim is referred to the Under 
Secretary for Benefits for additional consideration.  
38 C.F.R. § 3.311(b)(1).  The Under Secretary for Benefits 
will consider the claim based on specified factors: the 
probable dose, the relative sensitivity of the involved 
tissue, the veteran's gender and pertinent family history, 
the veteran's age at the time of exposure, the time-lapse 
between the exposure and the onset of the disease, and the 
extent to which causes not related to service may have 
contributed to the development of the disease.  38 C.F.R. § 
3.311(e).  The Under Secretary for Benefits may also request 
an advisory opinion from the Under Secretary for Health.  
38 C.F.R. § 3.311(c)(1).  

If the Under Secretary for Benefits is convinced that sound 
scientific and medical evidence supports the conclusion that 
it is at least as likely as not the veteran's disease 
resulted from exposure to radiation in service, he shall 
inform the RO with a discussion of the evaluation and the 
applicable factors.  38 C.F.R. § 3.311(c)(1)(i).  "Sound 
scientific evidence" means observations, findings, or 
conclusions that are statistically and epidemiologically 
valid, are statistically significant, are capable of 
replication, and withstand peer review.  38 C.F.R. § 
3.311(c)(3).  "Sound medical evidence" means observations, 
findings, or conclusions that are consistent with current 
medical knowledge and are so reasonable and logical as to 
serve as the basis of management of a medical condition. Id.   

If the Under Secretary for Benefits determines that there is 
no reasonable possibility that the disease resulted from 
radiation exposure in service, he should so inform the RO.  
38 C.F.R. § 3.311(c)(1)(ii).   If the Under Secretary for 
Benefits is unable to make a determination as to the 
likelihood of the disease resulting from in-service exposure, 
he must refer the claim to an outside consultant.  38 C.F.R. 
§ 3.311(c)(2).  

In this case, the cause of the veteran's death as listed on 
the death certificate is rectal cancer.  At that time of 
death, the veteran had no service-connected disabilities and 
there is no medical evidence that specifically links the 
cause of the veteran's death to service.  In addition, there 
is no evidence that the veteran had a malignant tumor within 
one year after his separation from service.  Therefore, the 
presumption of service incurrence for chronic disease is not 
applicable.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).  Similarly, while additional diseases are 
added to this list periodically, at this time, rectal cancer 
is not a disease specific to a radiation-exposed veteran for 
purposes of presumptive service connection.  38 U.S.C.A. 
§ 1112(c)(1); 38 C.F.R. § 3.309(d)(2). 

However, rectal cancer is a radiogenic disease as provided by 
VA regulation.  38 C.F.R. § 3.311(b)(2).  The veteran is a 
confirmed participant in Operation CROSSROADS who developed 
rectal cancer more than five years after his exposure to 
ionizing radiation.  Therefore, as required by VA regulation, 
a dose assessment was secured, with an external dose 
assessment of 0.6 rem and an internal dose assessment of 0.02 
rem.  Based on the dose assessment, the type of cancer 
incurred, and the other pertinent information of record, the 
VA Under Secretary for Health determined that it was unlikely 
that the cancer was attributable to radiation exposure in 
service.  There is no contrary medical opinion of record.  
Therefore, the preponderance of the evidence is against 
service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 U.S.C.A. § 1310; 
38 C.F.R. §§ 3.311, 3.312; 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.102).      

In challenging the dose assessment, the appellant essentially 
alleges that the veteran spent more time exposed to radiation 
than is reflected in the official record and that therefore 
his radiation dose must have been higher.  In support of the 
contentions as to actual duration of exposure, she has 
produced statements from V. P. and other persons who also 
participated in nuclear testing.  However, the report from 
DTRA is based on references in official naval records, which, 
as noted in the report, do not support the appellant's 
allegations.  The Board finds that contemporaneous 
documentation of the testing and deck logs that specifically 
reference the veteran are more probative as to the sequence 
and timing of events associated with the testing in question 
than lay statements of record.  Moreover, although free to do 
so, the appellant has not submitted any alternative dose 
assessment from a credible source that conflicts with DTRA's 
assessment.  Absent such an assessment, the Board finds no 
reasonable basis to undertake additional investigation or to 
issue findings contrary to the evidence currently of record.  
See 38 C.F.R. § 3.311(a)(3) (reconciling a conflicting dose 
assessment from a credible source).       

Finally, the Board acknowledges Dr. Fielder's December 1999 
opinion that the veteran might have had an intra-peritoneal 
mesothelioma as a result of in-service asbestos exposure.  
However, review of the medical evidence discussed above shows 
that Dr. Fielder pursued this theory while still treating the 
veteran and ultimately determined that the diagnosis was 
rectal carcinoma.  The Board emphasizes that Dr. Fielder 
arrived at this conclusion based on testing of peritoneal 
fluid that was consistent with a primary gastrointestinal 
tumor.  The same test results were reviewed for purposes of 
the December 2000 VA medical opinion, the conclusion of which 
was essentially the same.  Therefore, despite Dr. Fielder's 
recent statement, the medical evidence does not reasonably 
support the assertion that the veteran's death was due to a 
disorder other than rectal cancer.  


ORDER

Service connection for the cause of the veteran's death is 
denied. 



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 



